Fourth Court of Appeals
                               San Antonio, Texas
                                     April 10, 2013

                                  No. 04-13-00044-CR

                                   Andrea LARRAIN,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 1, Bexar County, Texas
                                 Trial Court No. 373475
                     The Honorable John D. Fleming, Judge Presiding

                                        ORDER

     In accordance with this court’s opinion of this date, we order this appeal DISMISSED
FOR WANT OF JURISDICTION.

      It is so ORDERED on April 10, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk